DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
	Acknowledgment and entry of the Amendment submitted on 3/12/21 is made.  	Claims 2-12, 14, 15, 17, 18 and 19 are currently pending.
	All prior rejections (112, first and second, Double Patenting and 103) are withdrawn pursuant to the amendment to the claims on 3/12/21 and arguments.
	The following new rejections were necessitated by the claim amendments and Applicants’ arguments.  The prior claims recited the percent identity to SEQ ID NO: 38 as ‘at least 80% sequence identity’.  The newly presented claims require ‘97% or more sequence identity to SEQ ID NO: 38’.
Claim Rejections - 35 USC § 103
1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


2.	Claims 2-12, 14, 15, 17, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Wilhelm et al (J. Bacteriol. 181:6977-6986. 1999. Accession database No. O33407; Q7DC45; Q9F3Y2) and Rubenfield et al (US 6,551,795) further in view of Campodonico et al (Infect. Immun. Feb. 2010. 78(2): 746-755).
	Wilhelm teaches a novel lipolytic enzyme, estA, located in the outer membrane of Pseudomonas aeruginosa. The reference teaches it is isolated from P.aeruginosa strain PAO1 and is a putative virulence factor, estA, with an amino acid sequence 100% identical to SEQ ID NO: 3 and 38.
	Rubenfield et al also disclose antigens from P.aeruginosa strain PAO1, the same strain as Wilhelm et al.  The reference teaches a polypeptide (SEQ ID NO 33038) which is 96.8% identical to SEQ ID NO: 3 and 96.7% to SEQ ID NO: 38 (rounded up to 97%).  The reference teaches the use of adjuvants. Rubenfeld teaches an isolated polypeptide sequences from P.aeruginosa that are useful in diagnosis and therapy of pathological conditions.  The reference teaches methods for prevention and treatment of pathological conditions resulting from bacterial infection, e.g., including nosocomial infections.  The reference teaches amino acid sequences set forth in SEQ ID NOS: 1-16571, many of which are the same sequences recited in the dependent claims.  See column 7.  Columns 37-40 teach the use of carriers and adjuvants for the polypeptides.  Column 39 specifically recites the use of aluminum hydroxide adjuvant and carrier proteins from E.coli and other antigens.  The administration of the P.aeruginosa strain PA01 antigens to elicit an immune response and/or treat infections is disclosed.
	Although the primary reference teach the same protein and the use of an adjuvant, they do not specifically recite the use of flagellins and outer membrane proteins in combination with the amino acids.  
Campodonico et al teach the use of flagella and flagellin as components of P.aeurginosa vaccines.  The reference teaches they generated a robust immune response.  Additional components to the flagellin may be required for solid immunity. See abstract. Column 1, page 746 teaches a fusion protein of outer membrane protein OprF-OprI and flagellins.  It was taught to generate a significant immune response in 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to combine any one of a OprF-OprI and flagellins, FliC, FliD or any exopolysaccharide with the P.aeruginosa proteins taught by any one or more of Wilhelm and Rubenfield because the prior art teaches that multivalent compositions prove to be effective in raising a solid immune response against P.aeruginosa.  The prior art teaches that the additional components recited in instantly dependent claim 5-12 were already well-known in the prior art as vaccine/immunogenic components in multi-valent compositions.  Their addition to the PSE54 polypeptide would be expected to provide a varied immune response beneficial to protecting against P.aeruginosa.  Though the prior art references do not particularly use the name, PSE54, given the structural identity to the amino acid sequence of Applicant's PSE54 the polypeptides are the same or obvious or analogous variants of the polypeptide as claimed by applicants since they possess similar functional characteristics.  Wilhelm teaches a novel lipolytic enzyme, estA, located in the outer membrane of Pseudomonas aeruginosa. The reference teaches it is isolated from P.aeruginosa strain PAO1 and is a putative virulence factor, estA, with an amino acid sequence 100% identical to SEQ ID NO: 3 and 38.   The strain is the same one used by Rubenfield.

Prior art not presently relied on:
Paas et al (WO2011125015-A2; Oct 2011), Paas et al teaches a polypeptide with an amino acid sequence 100% identical to SEQ ID NO: 3 and 38. Paas et al teach pore-forming polypeptides that are naturally plugged and that are engineered to open by the action of proteases. The engineered pore-forming polypeptides may be incorporated at the surface of encapsulating particles such that they generate permeable pores (e.g. drug-permeable pores) in the particles only upon exposure to specific proteases. Opening of the pores releases the content of the encapsulating particle.


	Kolmar, H (WO2005040408-A1 May 2005). SEQ ID NO: 2 of Kolmar is 100% identical to SEQ ID NO: 3 and 38.  Pseudomonas aeruginosa esterase, estA. The reference teaches a method for the identification of enzymes having desired properties by immobilization of the reaction product on the surface of enzyme-presenting organisms.
	Scott et al WO2009005647-A2.Jan 2009. SEQ ID NO: 64 is 100% identical to SEQ ID NO: 3 and 38. Pseudomonas putida carboxylesterase sequence.
	Stover et al (Nature 406, 959-964, 2000; Gene: estA; PA5112).Complete genome sequence of Pseudomonas aeruginosa PA01. Accession: G83006 100% to SEQ ID NO: 3 and 38. 
	
3.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.



/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        4/7/21